Judgment unanimously affirmed. Memorandum: The evidence, viewed in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), is sufficient to support defendant’s conviction of manslaughter in the second degree and criminal possession *997of a weapon in the second degree. The verdict is not contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Defendant’s sentence is neither harsh nor excessive. (Appeal from Judgment of Erie County Court, McCarthy, J.— Manslaughter, 2nd Degree.) Present—Green, J. P., Pine, Law-ton, Boomer and Boehm, JJ.